Citation Nr: 0006265	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from May 1969 until February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for hearing loss on the basis that the 
claim was not well grounded.   

The Board remanded the claim in April 1997 for further 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant, who is a recipient of the Combat Infantry 
Badge, was exposed to acoustical trauma during his service in 
the Republic of Vietnam during the Vietnam War.

3.  The veteran has a current disability of bilateral hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385.

4.  The medical evidence is in equipoise as to whether the 
veteran's current bilateral hearing loss is related to 
acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for bilateral hearing loss and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  Bilateral sensorineural hearing loss disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§  3.102, 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1994, the veteran filed a claim for service 
connection for bilateral hearing loss.  He contends that he 
was exposed to acoustic trauma as an infantryman in service.  
The appellant has a present disability of hearing loss and 
claims that the hearing loss is due to noise exposure in 
service.  The veteran was an infantryman in service and his 
Form DD 214 indicates that he was awarded the Combat 
Infantryman's Badge among other medals and badges.  The 
Combat Infantryman's Badge indicates combat exposure.

The Federal Circuit Court has determined that "Section 1154 
makes it abundantly clear that special considerations attend 
the cases of combat veterans."  Jensen v. Brown, 19 F. 3d 
1413, 1416 (Fed.Cir. 1994). 38 U.S.C.A. § Section 1154(b), 
although not establishing service connection for a particular 
disability of a combat veteran, aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Caluza v. Brown, 7 
Vet. App. 498, 508 (1995); see also Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996) (noting that § 1154(b) "does 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected" but 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service").

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 1991).  See also 38 C.F.R. 
§ 3.304(d) (1999).

Service department records reveal that the appellant is a 
combat veteran who has been awarded the Combat Infantry Badge 
for his service in the Republic of Vietnam during the Vietnam 
War.  He has been service connected for PTSD and tinnitus. 
Thus, his contentions of in-service exposure to acoustical 
trauma, are deemed consistent with the circumstances and 
conditions of the combat environment.  See 38 U.S.C.A. § 
1154(b) (West 1991).  

Service medical records are negative for treatments, 
complaints, or diagnosis of bilateral hearing loss.  The 
audiological evaluation at the separation examination in 
January 1972 had the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
NA
5
LEFT
10
5
5
NA
5


During a period of hospitalization from January to March 1994 
for another disorder, the veteran was afforded an audiology 
consultation.  The report indicates that the veteran reported 
decreased hearing and tinnitus since serving in Vietnam where 
he was exposed to military noise.  The evaluation determined 
that the veteran had a bilateral moderate to severe 
sensorineural hearing loss.  He was referred to Prosthetics 
Service to determine eligibility for hearing aids through VA.

Outpatient treatment reports for the period from July 1994 to 
June 1995 were for unrelated disorders and do not reveal any 
treatment for hearing loss.  

A diagnosis of bilateral hearing loss was noted on the 
hospitalization summary for the period from August to 
September 1995 for evaluation of another disorder.  No 
audiological findings or etiology were reported.  The veteran 
was seen in January 1996 for a hearing aid adjustment.  When 
the veteran was afforded a VA medical examination in July 
1996, it was noted that he used a hearing aid.  

In December 1997, the veteran was initially afforded a VA 
audiological evaluation and then was referred to the Center 
for Audiology (Center).  The examination at the Center 
revealed that standard pure tone testing prior to the "ABR" 
revealed a slight to moderate symmetrical sensorineural 
hearing loss.  "ABR" results revealed poor waveform 
morphology at all intensity levels bilaterally.  The 
audiological report indicated that the hearing threshold 
level in dB was greater than 40 bilaterally for frequencies 
at 1K, 2K, and 4K.  

The veteran was afforded a VA audio examination in July 1998 
and the examiner's impression was noise induced hearing loss 
and tinnitus.  The examiner commented: 

This is my response to the BVA remand that I 
review [the veteran's] military records, and 
render an opinion as to whether or not his 
hearing loss is likely the result of noise 
exposure in the service.

I have reviewed his military records, and it is 
my opinion that his hearing loss is, indeed, 
the result of his noise exposure in the 
service.

The veteran was afforded a VA audiological examination in May 
1999 at the Center.  On the May 1999 authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
75
70
LEFT
50
60
65
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 82 percent in the left ear.

The diagnosis was that standard pure tone audiological 
procedures revealed a moderate sensorineural hearing loss 
bilaterally and that speech reception thresholds were in 
agreement with pure tone responses bilaterally.  

The examiner commented:  

It is my impression after reviewing his medical 
records that his hearing loss occurred 
apparently after leaving the military although 
there was some mild hearing loss bilaterally in 
the high frequencies, but certainly not to the 
extent that it is at this present time.  
Therefore, my conclusion that his hearing loss 
is not service related.



Analysis

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has been satisfied.  The Board finds 
that the veteran has presented a well grounded claim for 
service connection for bilateral hearing loss.  He has 
brought forward for consideration (1) medical evidence of a 
diagnosis of hearing loss; (2) lay evidence of exposure to 
acoustic trauma in service; and (3) medical-nexus evidence 
linking his bilateral hearing loss to his service.  The 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Furthermore, he has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303(b) (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  We 
would further note that in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Veterans Claims 
Court) reported that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Veterans 
Claims Court explained that: [W]hen audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  5 Vet. App. at 160.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385 (1999).  If the veteran had 
"normal" hearing upon his discharge, but developed hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385 
(1999), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connected benefits will be granted.

In this case, the veteran's hearing upon discharge was within 
normal limits and he subsequently developed hearing loss 
disability as defined at 38 C.F.R. § 3.385.  
The issue that appears to be in controversy is the causal 
relationship, or nexus, between the appellant's in-service 
exposure to acoustical trauma and his bilateral hearing loss 
which developed many years thereafter.  In this respect, 
service medical records do not reveal complaint, treatment, 
manifestation or diagnosis of hearing loss.  Bilateral 
hearing loss was first detected by VA in March 1994, 
approximately 22 years after the appellant's discharge from 
service.  The evidence of record contains two recent medical 
opinions regarding the etiology of the veteran's bilateral 
hearing loss.  One medical examiner finds that the veteran's 
hearing loss is due to noise exposure in service and the 
other medical examiner concludes that the hearing loss is not 
service related.  

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant. This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (1998), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990), 
stating that "[w]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  Id. 
at 55.

The Board finds the evidence, for and against an etiological 
relationship between acoustic trauma in service and the 
veteran's bilateral hearing loss, in equipoise and that the 
claim for service connection should be granted.  With 
application of the benefit of the doubt rule, the Board finds 
that the appellant has bilateral hearing loss resulting from 
acoustic trauma in service. 



(SEE FOLLOWING PAGE FOR ORDER AND SUBSCRIPTION)


ORDER

Service connection for bilateral hearing loss is granted. 


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

